DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Supplemental Amendment, filed 23 February 2021, the status of the claims is as follows:
Claims 21, 25, 28, 29, 44, 56, 70, 73, 75-78, 86-89, 102, 117, 122, and 130 are currently amended;
Claims 23, 24, 26, 27, 30-43, 45-55, 57-69, 71, 72, 74, 79-85, 90-101, 103-116, 118-121, and 123-129 are previously presented; and
Claims 1-20 and 22 are cancelled.

3.	The rejection of claim 22 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), and the provisional rejections of claim 22 under 35 U.S.C. 101 as claiming the same inventions as that of claim 14 of copending Application Nos. 16/983,885, 16/983,980, 17/076,714, 17/076,718, and 17/076,719, are rendered moot in view of the Amendment, filed 01 February 2021, which cancelled the claim.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 23, filed 01 February 2021, with respect to the rejection of claim 21 under 35 U.S.C. 102(b) as being anticipated by Causey, have been fully considered, and are persuasive in view of the Amendment, filed 01 February 2021.  The rejection of claim 11 has been withdrawn. 
5.	Applicant’s arguments, see Remarks, p. 24, filed 01 February 2021, with respect to the provisional rejections of claim 21 under 35 U.S.C. 101 as claiming the same 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 21 and 23-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 , and 13 of U.S. Patent No. 10,743,801 B2, claims 1 and 5 of U.S. Patent No. 10,716,498 B2, claims 1, 5, and 10 of U.S. Patent No. 10,709,364 B2, and claim 10 of U.S. Patent No. 10,617,336 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the prior patented claims, where the differences in scope are obvious variants of on another.
Terminal Disclaimer
9.	The terminal disclaimer filed on 23 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,743,801 B2, 10,716,498 B2, 10,709,364 B2, and  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons For Allowance
10.  	The rejections of claims 21 and 23-126 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 , and 13 of U.S. Patent No. 10,743,801 B2, claims 1 and 5 of U.S. Patent No. 10,716,498 B2, claims 1, 5, and 10 of U.S. Patent No. 10,709,364 B2, and claim 10 of U.S. Patent No. 10,617,336 B2 are withdrawn in view of the terminal disclaimer filed on 23 February 2021.
11.	Claims 21 and 23-126 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 21 and 23-43, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 21, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, …
wherein the prior calibration information comprises at least one of prior baseline information associated with the transcutaneous electrochemical glucose sensor or prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 44-55, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 44, including the following, in combination with all other limitations of the base claim:

wherein the prior calibration information comprises at least one of prior baseline information associated with the transcutaneous electrochemical glucose sensor or prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, 
wherein the prior sensitivity information is derived at least in part from a predictive relationship between an in vitro sensor sensitivity to glucose and an in vivo sensor sensitivity to glucose, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor. 

As to Claims 56-66, neither Causey nor the prior art of record does not teach the analyte monitoring system of base claim 56, including the following, in combination with all other limitations of the base claim:
a memory storing calibration information for the transcutaneous electrochemical analyte sensor,
 wherein the calibration information is derived at least in part from a predictive relationship between in vitro sensor sensitivity to the analyte and in vivo sensor sensitivity to the analyte; and
a processor configured to calibrate data derived at least in part from the transcutaneous electrochemical analyte sensor using the stored calibration information without reliance on any reference analyte measurement made after insertion of the in vivo portion of the transcutaneous electrochemical analyte sensor.

As to Claims 67-69, neither Causey nor the prior art of record does not teach the method of base claim 67, including the following, in combination with all other limitations of the base claim:
calibrating, using a processor, the sensor data associated with the glucose concentration in the host;
in vitro sensitivity testing and a relationship between in vitro sensitivity and in vivo sensitivity;
wherein the calibrating comprises not using a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor into the host.

As to Claims 70-72, neither Causey nor the prior art of record does not teach the analyte monitoring system of base claim 70, including the following, in combination with all other limitations of the base claim:
a memory storing calibration information for the transcutaneous electrochemical analyte sensor, 
wherein the calibration information is derived at least in part from:
a predictive relationship between in vitro sensor sensitivity to the analyte and in vivo sensor sensitivity to the analyte; and 
drift information; and
a processor configured to calibrate data derived at least in part from the transcutaneous electrochemical analyte sensor using the stored calibration information without reliance on any reference analyte measurement made after insertion of the in vivo portion of the transcutaneous electrochemical analyte sensor.

As to Claims 73-76, neither Causey nor the prior art of record does not teach the method of base claim 73, including the following, in combination with all other limitations of the base claim:
examining an in vitro signal response of at least one of the one or more transcutaneous electrochemical glucose sensors for each of a plurality of known glucose concentrations;
calculating an in vitro sensitivity for at least one of the one or more transcutaneous electrochemical glucose sensors, based at least in part on the in vitro signal responses;
predicting an in vivo sensitivity for at least one of the one or more transcutaneous electrochemical glucose sensors based at least in part on (1) the calculated in vitro sensitivity and (2) a relationship between in vivo sensitivity to glucose and in vitro sensitivity to glucose;
storing the predicted in vivo sensitivity in a memory; and
programming a processors to calibrate data derived at least in part from at least one of the one or more transcutaneous electrochemical in vivo sensitivity without reliance on any reference analyte measurement made after insertion of at least a portion of the at least one of the one or more transcutaneous electrochemical glucose sensors.

As to Claims 77 and 78, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 77, including the following, in combination with all other limitations of the base claim:
a processor programmed to generate calibrated glucose data based at least in part on sensor data derived at least in part from the transcutaneous electrochemical glucose sensor and a predicted in vivo sensitivity, 
wherein the predicted in vivo sensitivity is based at least in part on (1) a calculated in vitro sensitivity and (2) a relationship between in vivo sensitivity to glucose and in vitro sensitivity to glucose, 
wherein the processor is operably connectable to the transcutaneous electrochemical glucose sensor.

As to Claims 79-84, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 79, including the following, in combination with all other limitations of the base claim:
… wherein the transcutaneous electrochemical analyte sensor is characterized by an in vivo sensitivity and an in vitro sensitivity, wherein the in vivo sensitivity is different from the in vitro sensitivity, and wherein the in vitro sensitivity is predictive of the in vivo sensitivity due to a relationship therebetween;
a processor configured to be operably connected to the sensor electronics; and 
a memory configured to be operably connected to the processor, 
wherein the memory has stored therein information associated with the in vivo sensitivity of the transcutaneous electrochemical analyte sensor, 
wherein the information associated with the in vivo sensitivity is based at least in part on corrections for the difference between the in vivo sensitivity and the in vitro sensitivity of the transcutaneous electrochemical analyte sensor.

As to Claims 85-89, neither Causey nor the prior art of record does not teach the method of base claim 85, including the following, in combination with all other limitations of the base claim:
calibrating, using a processor, the sensor data, 
wherein the calibrating is based at least in part on information associated with an in vivo sensitivity of the transcutaneous electrochemical analyte sensor, 
wherein the information associated with the in vivo sensitivity is based at least in part on corrections for a difference between the in vivo sensitivity and an in vitro sensitivity for the transcutaneous electrochemical analyte sensor.

As to Claim 90, neither Causey nor the prior art of record does not teach the method of base claim 90, including the following, in combination with all other limitations of the base claim:
receiving, by the processor, information associated with an in vivo sensitivity of the transcutaneous electrochemical analyte sensor, 
wherein the information associated with the in vivo sensitivity is based at least in part on corrections for a difference between the in vivo sensitivity and an in vitro sensitivity for the transcutaneous electrochemical analyte sensor;
generating calibrated sensor data, using the processor, by using the information associated with the in vivo sensitivity of the transcutaneous electrochemical analyte sensor to calibrate the sensor data derived at least in part from the transcutaneous electrochemical analyte sensor; and …

As to Claims 91-95, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 91, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, … 

wherein the prior sensitivity information is derived at least in part from a predictive relationship between an in vitro sensor sensitivity to glucose and an in vivo sensor sensitivity to glucose, 
wherein the prior sensitivity information is based at least in part on in vitro sensitivity testing of other transcutaneous electrochemical glucose sensors, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 96-100, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 96, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, …
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, 
wherein the prior sensitivity information is derived at least in part from a predictive relationship between an in vitro sensor sensitivity to glucose and an in vivo sensor sensitivity to glucose, 
wherein the prior sensitivity information is based at least in part on in vitro sensitivity testing of other transcutaneous electrochemical glucose sensors and not based on in vitro sensitivity testing of the transcutaneous electrochemical glucose sensor using a reference glucose solution, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.


As to Claims 101-105, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 101, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, … 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, 
wherein the prior sensitivity information is derived at least in part from a predictive relationship between an in vitro sensor sensitivity to glucose and an in vivo sensor sensitivity to glucose, 
wherein the prior sensitivity information is based at least in part on in vitro sensitivity testing of other transcutaneous electrochemical glucose sensors, 
wherein the processor is programmed to calibrate the sensor data based at least in part on the one or more parameters obtained from the probe, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 106-112, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 106, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, …
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, 
wherein the prior sensitivity information is derived at least in part from a predictive relationship between an in vitro sensor sensitivity to glucose and an in vivo sensor sensitivity to glucose, 
wherein the prior sensitivity information is based at least in part on in vitro sensitivity testing of other transcutaneous electrochemical glucose sensors, 

wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 113-121, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 113, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, … 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, 
wherein the calibration is based at least in part on a conversion function, 
wherein the processor is programmed to validate the conversion function based at least in part on the prior calibration information, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference glucose concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 122-125, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 122, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, … 
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, and 

in vitro sensitivity testing of the transcutaneous electrochemical glucose sensor using a reference glucose solution; or
a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claims 126-129, neither Causey nor the prior art of record does not teach the glucose monitoring system of base claim 126, including the following, in combination with all other limitations of the base claim:
a processor programmed to calibrate sensor data based at least in part on prior calibration information generated before insertion of the transcutaneous electrochemical glucose sensor in the host, …
wherein the prior calibration information comprises prior sensitivity information associated with the transcutaneous electrochemical glucose sensor, and 
wherein the processor is programmed to calibrate the sensor data without a need for a reference analyte concentration measurement obtained after insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor and without using data from measurements taken by the transcutaneous electrochemical glucose sensor prior to insertion of the in vivo portion of the transcutaneous electrochemical glucose sensor.

As to Claim 130, neither Causey nor the prior art of record does not teach the method of base claim 130, including the following, in combination with all other limitations of the base claim:
receiving predetermined prior calibration information, wherein the prior calibration information is obtained prior to sensor insertion, wherein the predetermined prior calibration information comprises predetermined at least one of prior baseline information or and predetermined prior sensitivity information associated with a transcutaneous glucose sensor;
… and
calibrating, using a processor module, the transcutaneous glucose sensor data based at least in part on the predetermined prior calibration 

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/24/2021